Citation Nr: 0209664	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  97-33 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected residuals of a fractured left ankle with triple 
arthrodesis, currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected residuals of a fracture of the dorsal vertebra, 
healed, with chronic back strain, currently rated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to March 
1977.

The issue of entitlement to an increased evaluation for the 
veteran's service-connected left ankle disability was 
originally before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision.  In April 1998, 
the Board remanded the matter to the RO for further 
development of the record.  With regard to the issue of 
entitlement to an increased evaluation for his service-
connected back disability, the RO issued a rating action in 
March 1998, a notice of disagreement was received in April 
1998, a statement of the case was issued in July 1998, and a 
substantive appeal was received in July 1998.

The Board notes that in a document received by the RO in 
September 2001, the veteran indicated that he was still 
seeking entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disability.  This matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left ankle 
fracture with triple arthrodesis are manifested by pain and 
ankylosis of the ankle with lack of dorsiflexion beyond 5 
degrees.

2.  The veteran's service-connected residuals of a fracture 
of the dorsal vertebra, healed, with chronic back strain are 
manifested by no more than characteristic pain on motion.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 30 percent evaluation 
(but no higher) for residuals of a left ankle fracture with 
triple arthrodesis have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.3, 4.7, 4.71a, 
Diagnostic Code 5270 (2001).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of a fracture of the dorsal 
vertebra, healed, with chronic back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as VA outpatient treatment 
records.  The Board specifically notes that the veteran has 
been afforded VA medical examinations in connection with his 
claims, and the requirements of 38 C.F.R. § 3.159(c)(4) have 
therefore been met. See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
The Board notes that the veteran has not identified any 
private treatment sources despite requests for such 
information by the RO.  In an August 2001 letter, the RO 
informed the veteran of the enactment of the VCAA and 
explained the duty to assist.  The RO also informed the 
veteran of what evidence was needed from him and where to 
send such information.  Under these circumstances, no further 
action is necessary to assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation of his service-
connected left ankle disability.  The discussions in the 
rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

A review of the record reflects that the RO granted service 
connection for a bilateral ankle disability and a back 
condition in a March 1979 rating action.  Residuals of a left 
ankle fracture were evaluated as 20 percent disabling, 
effective from November 1978.  Residuals of a fracture of the 
dorsal vertebra with mild chronic back strain were evaluated 
as 10 percent disabling, effective from November 1978.  The 
veteran subsequently sought entitlement to an increased 
evaluation of his service-connected left ankle disability in 
1996.  The veteran sought entitlement to an increased 
evaluation of his service-connected back disability in 
September 1997.  

Upon VA examination dated in September 1992, radiological 
evaluation revealed a normal appearing lumbar spine and 
cervical spine.  There was mild osteoarthritis noted at the 
mid thoracic spine.  Physical examination revealed full range 
of motion in the head and neck.  The veteran complained of 
pain in the lower dorsal spine, near T8-10.  The examiner 
noted there was no muscle spasm.  A relevant diagnosis of 
fracture of the dorsal vertebra, residual arthralgia, dorsal 
spine, was noted.  A March 1993 VA discharge summary 
indicates that the veteran underwent treatment of a prominent 
left posterior heel screw which was painful with ambulation.  
He had 30 degrees of combined ankle plantar, and dorsiflexion 
in the left foot.  There was stable effusion with no subtalar 
motion or swelling.  

A private computed tomography scan of the lumbosacral spine 
dated in August 1994 demonstrated mild narrowing of the 
spinal canal at L3-L4 due to a combination of bulging of the 
intervertebral disc, hypertrophy of the facet joints, and 
hypertrophy of the ligamentum flavum.  Mild bulging was also 
noted at L5-S1 with some slight focality centrally, raising 
the question of a small central disc herniation.  

An August 1995 statement from a VA physician indicates that 
the veteran underwent a triple arthrodesis of the left foot 
(a fusion of the talonavicular and calcaneo cuboid joints) in 
July 1992 and a calcaneus osteotomy to correct a 
significantly varus position deformity in March 1993.  It was 
noted that the veteran continued to have permanent partial 
disability with respect to the foot due to the severe nature 
of the fractures and the subsequent surgical treatment.  

VA outpatient treatment records dated in 1996 demonstrate the 
veteran underwent surgical intervention of his left ankle.  
It was noted that the veteran was status post left foot open 
reduction with screws.  The screws were removed during the 
1996 surgical procedure.  Radiological examination of the 
left foot revealed post-operative changes consistent with 
arthrodesis.  There were deformities within the calcaneus 
consistent with prior trauma and prior placement of 
arthrodesis screws.  There were no focal areas of osteolysis 
identified to suggest osteomyelitis.  

A March 1996 statement signed by a VA physician indicates 
that the veteran was being treated for a foot/ankle 
condition.  It was recommended that the veteran's job duties 
not include walking or standing for more than four hours per 
day.  VA treatment records dated in June 1996 demonstrate the 
veteran was treated for a left heel wound infection.  

A December 1997 VA examination report of the spine notes that 
the veteran complained of pain in his feet when walking on 
his heels and toes.  In regard to his back, the veteran 
complained of pain in the neck down to the mid back with 
occasional numbness and tingling.  The veteran reported that 
his back pain was precipitated by sitting, lifting, walking, 
or pushing and relieved by rest and pain medication.  It was 
noted that an October 1996 electromyography study (EMG) was 
normal.  The veteran reported missing approximately 10 days 
of work in the past year due to back discomfort.  Physical 
examination revealed forward flexion to approximately 12.5 
inches from the floor, extension to 23 degrees, left lateral 
flexion to 40 degrees, right lateral flexion to 35 degrees, 
and left and right rotation to 40 degrees.  There was no 
muscle spasm or tenderness upon palpation of the spine or 
back.  There were no postural abnormalities, lateral 
deviation, or abnormal curvatures.  Musculature of the back 
was within normal limits.  It was noted that radiological 
examination of the dorsal spine showed normal vertebral 
height and alignment.  There was minimal marginal lipping, T7 
and T8, with an impression of mild degenerative spur 
formation.  Diagnoses of chronic arthralgia of the thoracic 
spine and mild degenerative spur formation of thoracic spine 
per x-ray were noted.  

A March 1998 statement from the veteran's employer indicates 
that the veteran had a very serious problem with his feet 
that had continued to worsen.  It was noted that his 
attendance over the last several years had been unacceptable 
and that the veteran should consider a different type of job.  

Upon VA examination of the feet dated in August 1999, the 
veteran reported that he was not working because of pain in 
his feet and his back.  He described the pain as almost 
constant and getting worse.  The veteran reported that he was 
unable to stand or walk for a long period of time and he was 
unable to run, hike, or water ski.  It was noted that the 
veteran was taking a morphine tablet and Percocet for his 
pain on a daily basis.  The veteran reported that he could 
walk around fairly well with his morphine medication.  
Physical examination revealed the veteran walked with a 
normal heel-toe gait and tiptoeing was possible with some 
help.  Examination of the ankle and foot revealed a bony 
enlargement around the proximal foot and ankle.  There was a 
valgus condition of both feet, left slightly more than the 
right.  Both feet felt cold.  The heel of the left foot was 
in valgus and it did not correct to the neutral position on 
tiptoeing.  The veteran complained of moderate pain in front 
and on the lateral side of the ankle, but there was no edema.  
Range of motion revealed dorsiflexion of 5 degrees, plantar 
flexion of 15 degrees, inversion of zero degrees, and 
eversion of zero degrees.  Power was moderate with complaint 
of pain.  The toes were stiff in extension and ankle pulse 
was palpable.  Radiological examination revealed 
talocalcaneal fusion with osteoporosis of the bones.  There 
were degenerative changes at other hind foot joints also.  
Diagnoses of status post injury to both feet with subsequent 
multiple surgeries and post-traumatic degenerative changes in 
the left ankle with pain and limitation of motion were noted.  
The examiner noted that there was triple fusion on both 
sides, mainly involving the talocalcaneal joint and the rest 
of the joints showed some degenerative changes.  The examiner 
also noted that he could not comment about flare-ups, but it 
was his opinion that there was no skeletal condition which 
would add additional functional loss.  He also noted that the 
question of fatigue and weakness did not arise because of 
fusion of the bones resulting in lack of motion.  

Upon VA examination of the bones dated in May 2000, the 
veteran complained of pain in his neck, knees, back, hips, 
and feet.  It was noted the veteran was able to perform 
activities of daily living, including driving, climbing 
stairs (slowly), walking (1/4 mile), and some gardening.  The 
examiner noted the veteran was alert, cooperative, and 
appeared in no distress.  Physical examination of the ankles 
revealed there was normal flexion and extension but no 
eversion or inversion motion.  The examiner noted normal 
range of motion of the neck, lumbosacral spine, shoulders, 
hips, and knees.  Neurological examination was noted as 
intact.  Radiological examination of the lumbosacral spine 
showed minor degenerative changes.  Radiological examination 
of the cervical spine, hips, knees, and shoulders was normal.  
Relevant diagnoses of old trauma to feet and ankle from a 
fall sustained while on active military duty and degenerative 
changes of the lumbosacral spine, noted on x-ray which date 
from a fall, obtained from a fall while on active military 
duty, were noted.  The examiner also noted that the veteran's 
complaints of pain in the areas of the cervical spine, hips, 
knees, and shoulders could not be related to his military 
injury.  

In a June 2000 rating action, the RO denied entitlement to 
service connection for arthritis of the hips and cervical 
spine, arthritis of the shoulders and knees, and individual 
unemployability benefits.  

A July 2000 statement signed by a VA physician indicates that 
the veteran was being treated for chronic ankle pain with 150 
milligrams of morphine daily and an average of four Percocet 
tables daily.  It was noted that further surgical procedures 
were not an option.  A November 2000 statement from VA 
Ambulatory Care Staff indicates that the veteran's bilateral 
ankle pain was chronic.  It was noted that the veteran 
continued to experience severe pain with walking due to 
arthritis in his ankles resulting from his original fracture 
and multiple surgeries.  In order to control his pain, the 
veteran was maintained on strong medications of morphine and 
Percocet on a daily basis.  It was noted that the veteran's 
condition was chronic and related to the following diagnoses: 
chronic bilateral ankle pain, chronic bilateral heel pain, 
degenerative joint disease of the ankles bilaterally, status 
post open reduction and internal fixation of the left ankle, 
status post triple arthrodesis of the right and left ankle, 
and fracture of the T11 vertebral body.  It was noted that 
the veteran would continue to progressively deteriorate over 
time necessitating increases in his narcotics to control his 
pain.  It was also noted that there was no hope of full or 
partial recovery or remission of this problem. 

A March 2001 statement from VA Ambulatory Care Staff 
indicates that the veteran continued to experience chronic 
ankle pain and that his daily dose of morphine had been 
increased to 180 milligrams.  Findings related to the toes of 
the right foot were also noted.  It was reiterated that the 
veteran's condition would not improve, but would continue to 
deteriorate causing increased pain with ambulation and 
necessitating continued pain control.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

Left Ankle

The veteran's service-connected residuals of a fractured left 
ankle with triple arthrodesis are currently evaluated as 20 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5273, which contemplates os calcis or astragalus, 
malunion of the ankle.  A 10 percent evaluation is warranted 
for moderate deformity and a 20 percent evaluation is 
warranted for marked deformity.  

The veteran's currently assigned 20 percent evaluation is the 
highest disability rating contemplated by Diagnostic Code 
5273.  However, the Board notes that "'arthrodesis' is the 
surgical fixation of a joint by a procedure designed to 
accomplish fusion of the joint surfaces by promoting the 
proliferation of bone cells.  DORLAND'S [ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988)] at 148."  See Seals v. Brown, 8 
Vet. App. 291, 293 (1995).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 1988) at 91).  Thus, the Board concludes 
that consideration of Diagnostic Code 5270, which 
contemplates ankylosis of the ankle, is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270 provides for a 30 percent 
evaluation for ankylosis of the ankle in plantar flexion, 
between 30 degrees and 40 degrees, or in dorsiflexion, 
between zero and ten degrees.  A 40 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees or with abduction, adduction, inversion, or eversion 
deformity.  

The medical evidence demonstrates that the veteran has a 
valgus deformity of the left heel that does not correct to 
the neutral position on tiptoeing.  The veteran is able to 
plantar flex to 15 degrees and dorsiflex to 5 degrees, but he 
has no inversion or eversion.  The August 1999 VA examination 
report indicates talocalcaneal fusion with osteoporosis of 
the bones and a lack of motion resulting from the fusion of 
the bones.  Those findings are consistent with the May 2000 
VA bone examination, which indicates no eversion or inversion 
motion of the left ankle.  

The Board notes that when there is a question as to which of 
two evaluations should be applied to a disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  In light of the evidence demonstrating 
stiffness of the ankle joint due to surgical intervention and 
the inability to dorsiflex the left ankle beyond 5 degrees, 
the Board concludes that the veteran's symptomatology, by 
analogy, more nearly approximates ankylosis of the ankle in 
dorsiflexion between 0 degrees and 10 degrees so as to 
warrant a 30 percent evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 5270.

The Board notes that limited motion of the ankle is 
contemplated by 38 C.F.R. § 4.71a, Diagnostic Code 5271, 
which provides for a 20 percent evaluation for marked limited 
motion of the ankle.  A 20 percent evaluation is the highest 
rating assigned under this diagnostic code.  Thus, 
consideration of this diagnostic code would not be of benefit 
to the veteran.  Furthermore, the medical evidence fails to 
demonstrate ankylosis of the ankle in plantar flexion at more 
than 40 degrees, dorsiflexion at more than 10 degrees, or 
abduction, adduction, inversion, or eversion deformity.  
Thus, the criteria for an evaluation in excess of 30 percent 
under Diagnostic Code 5270 have not been met.  

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59. 

However, the Board is unable to find that there is additional 
functional loss due to pain to warrant a rating in excess of 
30 percent under Code 5270.  The August 1999 VA examination 
report no more than moderate complaints of pain, and the 
examiner expressly noted that there was no skeletal condition 
which would add additional functional loss.  He further 
opined that fatigue and weakness would not arise because of 
the fusion of the bones.  The Board recognizes that the 
veteran is currently taking large doses of morphine and 
Percocet for pain control.  However, the record also reflects 
that the veteran's complaints of pain are not limited solely 
to his service-connected left ankle, but include his right 
ankle, hips, back, neck, and knees.  

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the absence of such 
factors showing that application of the regular rating 
schedule standards has been rendered impractical in regard to 
the service-connected left ankle disability, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Back Disability

The veteran's service-connected back disability is currently 
rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295, which provides that a 10 percent 
disability evaluation is warranted for lumbosacral strain 
with characteristic pain on motion.  Lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position warrants a 
20 percent disability evaluation.  A 40 percent evaluation, 
the highest allowable under this diagnostic code, 
contemplates severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.

The Board notes that pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, a 10 percent disability evaluation 
contemplates slight limitation of motion of the lumbar spine.  
A 20 percent disability evaluation is warranted for moderate 
limitation of motion of the lumbar spine and severe 
limitation of motion of the lumbar spine warrants a 40 
percent disability evaluation. 

Following a full and thorough review of the medical evidence 
of record, the Board concludes that the criteria for an 
evaluation in excess of 10 percent for the veteran's service-
connected back disability have not been met.  The medical 
evidence demonstrates normal or near normal range of motion 
in the lumbar spine with only minor degenerative changes and 
mild degenerative spur formation at T7 and T8.  The medical 
evidence does not demonstrate objective findings of muscle 
spasm, loss of lateral spine motion, severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
marked limitation of forward bending in standing position, or 
abnormal mobility of forced motion.  Furthermore, there is no 
objective evidence of moderate or severe limitation of motion 
of the lumbar spine.  The Board notes that the May 2000 VA 
examination report indicates normal range of motion of the 
lumbar spine.  

Thus, the medical evidence demonstrates that the veteran's 
service-connected back disability is manifested by no more 
than characteristic pain on motion, which is indicative of a 
10 percent evaluation pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  As the medical evidence does not 
demonstrate objective findings of moderate or severe 
limitation of motion of the lumbosacral spine or neurological 
involvement, consideration of 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292 and 5293 would not result in the assignment of a 
higher evaluation.  

There is also no persuasive evidence of additional functional 
loss due to pain, weakness, fatigue or incoordination.  See 
38 C.F.R. §§ 4.40 and 4.45.  Again, the Board does not 
dispute the well-documented fact that the veteran suffers 
pain, including due to his service-connected back disability.  
However, there is no objective evidence of additional 
functional loss due to such pain.  Again, VA examination 
reports dated in December 1997 and May 2000 showed near 
normal or normal range of motion with no additional loss due 
to pain to meet the criteria for a rating in excess of the 
current 10 percent.  

While the Board notes that there is some evidence that the 
service-connected disability has caused some use of sick 
leave, it does not appear that there has been such an 
interference with the veteran's employment to render 
impractical the application of the regular schedular 
criteria.  Accordingly, referral for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
appropriate. 

Conclusion

With regard to both issues, the Board has reviewed the 
evidence in light of the provisions of 38 U.S.C.A. § 5107(b).  
However, there is not such a state of equipoise of the 
positive evidence with the negative evidence to render a 
favorable determination on the back disability issue or a 
more favorable determination as to the left ankle disability 
issue. 


ORDER

A 30 percent evaluation is warranted for residuals of a 
fractured left ankle with triple arthrodesis.  To this 
extent, the appeal is granted, subject to the controlling 
regulations governing the payment of monetary benefits.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the dorsal vertebra, healed, with 
chronic back strain is not warranted.  To this extent, the 
appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

